Citation Nr: 1207366	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO. 09-11 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for lung disability, alternately claimed as lung cancer or chronic obstructive pulmonary disease, and claimed as due to asbestos exposure and radiation exposure.

2. Entitlement to service connection for skin cancer, claimed as due to sun exposure and radiation exposure.

3. Entitlement to service connection for prostate cancer, claimed as due to radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion






WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 1956.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

A notice of disagreement was received in August 2005, in which the Veteran wrote "[i]t is my desire that you issue me a SOC so that I can write an appeal." A statement of the case was issued by the RO in March 2007, but on the same day, a rating decision denying two of the three issues set forth in the statement of the case was issued; the March 2007 statement of the case addressed skin cancer, lung disability and prostate cancer claimed as due to claimed radiation exposure, while the March 2007 rating decision addressed skin cancer and lung disability claimed as due to asbestos exposure. 

The claims addressed in the March 2007 rating decision and March 2007 statement of the case were for the same claimed disabilities based on multiple incidents that occurred during active service, and therefore constitute the same claims. See generally Clemons v. Shinseki, 23 Vet.App. 1 (2009) (VA should construe claims for service connection based on reasonable expectations of non-expert claimant). 


The March 2007 statement of the case indicated that the Veteran had only 60 days to file a substantive appeal or his case would be closed. However, the March 2007 rating decision included the Veteran's appellate rights, which stated that the Veteran had one year to file an appeal of the March 2007 rating decision. 

In November 2007, the Veteran requested that the RO "[p]lease open my file and evaluate me for prostate cancer, skin cancer and Chronic Obstructive Disease." In subsequent RO adjudications the RO has treated the Veteran's November 2007 written statement as a petition to reopen previously denied claims and thus included the requirement that new and material evidence be received. See 38 C.F.R. § 3.156.

However, given the imprecise information provided to the Veteran in March 2007 as to his appellate rights and the procedural history of his case, the Board will accept the Veteran's November 2007 statement as a substantive appeal in response to the March 2007 statement of the case and waive the timeliness requirement of 60 days for receipt of the substantive appeal. See 38 U.S.C.A. §§ 7104, 7105; Percy v. Shinseki, 23 Vet.App. 37 (2009) (statute is clear on its face that the 60-day period for filing substantive appeal is not a jurisdictional bar to the Board's adjudication of a matter; thus, it is akin to those court-promulgated filing rules that the Supreme Court has described as claim-processing rules, and VA may waive any issue of timeliness in the filing of a Substantive Appeal, either explicitly or implicitly). As a result, receipt of new and material evidence is not required to reopen the claims on appeal.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran provided testimony at a June 2009 hearing before an RO Decision Review Officer. A transcript of the hearing is associated with the claims file.

For reasons that are not clear, only the issue of service connection for chronic obstructive pulmonary disease (COPD) secondary to asbestos exposure was 

addressed at the June 2009 RO hearing, and only the issue of entitlement to service connection for lung cancer is addressed in a January 2012 Written Brief Presentation from the Veteran's representative. By contrast, all three appealed issues were addressed in an April 2010 supplemental statement of the case and were certified for appeal in May 2010. As a result, on remand the Board will seek clarification from the Veteran and his representative as to the claims for which Veteran is seeking appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

This matter must be remanded for a VA examination as to whether the Veteran's skin cancer is due to in-service sun exposure, and for further development as to whether the Veteran's current lung disability is due to radiation or asbestos exposure during active service, and whether his skin cancer or prostate cancer is due to radiation exposure during active service. 

The Veteran alleges that all of his disorders are the result of his military service tour from August 1954 to August 1956, (except for the period of basic training at the inception of service), when he was assigned as a military police officer at Sandia Base, New Mexico. He generally asserts that he was assigned to patrol the installation, which exposed him to radiation. As to lung cancer, he also asserts that there was asbestos in installation buildings to which he was exposed. As to his skin disorder, alleges that skin cancer diagnosed at some point approximate to 1996 was caused by exposure during his military service at Sandia Base.



The Veteran has been diagnosed as having and seeks service connection for skin cancer and prostate cancer. He also at times has sought service connection for lung cancer, although it is not clear from the record whether he has lung cancer - instead, the Veteran has been diagnosed as having chronic obstructive pulmonary disease of now uncertain severity. Skin cancer and prostate cancer are radiogenic diseases as defined at 38 C.F.R. § 3.311(b)(2).

As to his primary contention of radiation exposure, there is presently no evidence of record indicating whether and if so to what extent the Veteran was exposed. He reports that as a military policeman, he did not wear a radiation exposure badging device. Although the RO reported through internet searches that Sandia Base "only supported nuclear tests in Nevada," there is no information obtained from U.S. Government sources regarding nuclear explosion testing (and if so, to what extent and what component parts of weapons could have been tested); radiation leakage, or any other possible form of contamination. 

While there is similarly no other information as to radiation exposure alleged to have caused lung cancer (or chronic obstructive pulmonary disease), there is no information obtained as to whether, and if so to what extent, the Veteran was exposed to asbestos. The Veteran has submitted a January 2009 letter from Michael R. Towarnicky, M.D., who reported that the Veteran reported he was exposed to asbestos, and that he had x-ray findings that made it "apparent that he was indeed exposed to asbestos." 

However, Dr. Towarnicky's opinion is not sufficient in and of itself to demonstrate in-service exposure to asbestos. There is no information as to the source of his information, other than what apparently is the Veteran's own present account. 

Dr. Towarnicky also did not comment on whether, and to what extent, the Veteran's approximately 50-year history of smoking two to three packs of cigarettes, (which ended approximate to the time he was diagnosed with chronic obstructive pulmonary disease) may have had on any lung disorder. Reonal v. Brown, 5 Vet.App. 458 (1993); see also Elkins v. Brown, 5 Vet.App. 474, 478 (1993); Swann v. Brown, 5 Vet.App. 229 (1993) (observing that a diagnosis "can be no better than the facts alleged by the appellant"); and Kowalski v. Nicholson, 19 Vet.App. 171 (2005) (it is error to reject a medical opinion solely on the basis that the medical opinion was based on a history given by the veteran.). 

Because skin cancer and prostate cancer are radiogenic diseases as defined at 38 C.F.R. § 3.311(b)(2), and the Veteran claims them to be due to radiation exposure during service, certain development is generally required, including seeking the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141) and his service treatment records. See 38 C.F.R. § 3.311(a)(iii). 

However, in this case, after multiple RO requests to the service department it is clear that except for his July 1956 service separation examination, all of the Veteran's service treatment records and service personnel have been lost or destroyed. Particularly in cases where, as here, a veteran's service treatment records have been lost or destroyed, VA has a heightened duty to assist the veteran in development of his claim, to include identifying for the veteran the types of alternate or collateral sources of evidence that may assist in substantiating his claim, such as statements from service medical personnel and "buddy" certificates or affidavits. See Dixon v. Derwinski, 3 Vet.App. 261 (1992). 

Although the RO complied with the Dixon ruling in April 2004, because the appeal remains pending, the Veteran is advised that he may submit any further information as to claimed in-service events. The Veteran and his representative are invited to provide more specific research and information on this matter. See 38 U.S.C.A. 38 U.S.C.A. § 5103A(a)-(c).

Further, as to the claims of service connection for radiogenic diseases claimed as due to radiation exposure, the RO/AMC must ascertain from the service department whether there is any further avenue by which the Veteran's level of radiation exposure during active service might be estimated.




The RO/AMC must seek to obtain any additional relevant records of treatment relevant to the nature and etiology of the diseases for which he seeks service connection, including his lung disease. See 38 U.S.C.A. § 5103A(a)-(c).

In a letter dated in November 2009, Walter Ray Gammon, MD, practicing at Eastern Dermatology & Pathology, opined that certainly the sun exposure that the Veteran received in the military, particularly that he received in the desert, could be a significant contributor to the total cumulative sun exposure resulting in the Veteran's skin cancer. Because there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service," but there is "insufficient competent medical evidence on file for the Secretary to make a decision on the claim," a VA examination and opinion as to whether the Veteran's skin cancer began during service or is related to some incident of service is required in adjudicating the claim. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i). The requirement under the VCAA for warranting a VA examination, that the evidence "indicates" that the veteran's disability "may" be associated with the veteran's service, is a low threshold. See McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006).


There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any specific regulations. In 1988, however, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims. See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988). The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 9 (Jan. 7, 2007). The date of this amended material is December 13, 2005. Also, an opinion by VA's Office of General Counsel discussed the proper way of developing asbestos claims. See VAOPGCPREC 4-2000 (Apr. 13, 2000).




VA must analyze claims for asbestos-related disease under these administrative protocols using the following criteria. Ashford v. Brown, 10 Vet.App. 120, 124-125 (1997); Ennis v. Brown, 4 Vet.App. 523, 527 (1993); McGinty v. Brown, 4 Vet.App. 428, 432 (1993). The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease. M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997). An asbestos-related disease can develop from brief exposure to asbestos. Id. 

The most common disease resulting from exposure to asbestos is interstitial pulmonary fibrosis (asbestosis). Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, pulmonary cancer, and cancers of the gastrointestinal tract. Cancers of the larynx and pharynx as well as the urogenital system (except the prostate) are also associated with asbestos exposure. See M21-1, Part VI, 7.21(a)(1). Persons with asbestos exposure have an increased incidence of bronchial, pulmonary, pharyngolaryngeal, gastrointestinal and urogenital cancer. See M21-1, Part VI, 7.21(a)(3).

Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, etc. High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers. See M21-1, Part VI, 7.21.

The RO/AMC must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency and exposure information discussed above. M21-1, Part VI, 7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997). 


As noted in the introduction section, above, for reasons that are not clear, only the issue of service connection for chronic obstructive pulmonary disease (COPD) secondary to asbestos exposure was addressed at the June 2009 RO hearing, and only the issue of entitlement to service connection for lung cancer is addressed in a January 2012 Written Brief Presentation from the Veteran's representative. By contrast, all three appealed issues were addressed in an April 2010 supplemental statement of the case and were certified for appeal in May 2010. Thus, the development directed in this remand must be conducted with the proviso that, on remand, the RO/AMC must seek clarification as to the issues for which Veteran is seeking appellate review. For any issue for which the RO/AMC receives a withdrawal of his appeal in writing or on the record at a hearing, by the Veteran or his authorized representative, it must be deemed a withdrawal of the notice of disagreement and substantive appeal as to that issue. 38 C.F.R. § 20.204(c). Thus, the Board would no longer have jurisdiction over the issue, and any notice or development requested in this remand pertaining to only that that issue must end.

The Veteran also reported that he was in receipt of disability benefits, relative to the disorders at issue, from the Social Security Administration (SSA). Although disability determinations by the SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering these records. Voerth v. West, 13 Vet.App. 117, 121 (1999); Hayes v. Brown, 9 Vet.App. 67, 74 (1996).
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. The RO/AMC must seek clarification as to the issues for which Veteran is seeking appellate review:
 
For reasons that are not clear, only the issue of service connection for chronic obstructive pulmonary disease (COPD) secondary to asbestos exposure was addressed at the June 2009 RO hearing, and only the issue of entitlement to service connection for lung cancer is addressed in a January 2012 Written Brief Presentation from the Veteran's representative. By contrast, all three appealed issues were addressed in an April 2010 supplemental statement of the case and were certified for appeal in May 2010.

For any issue for which the RO/AMC receives a withdrawal of the Veteran's appeal in writing or on the record at a hearing, by the Veteran or his authorized representative, it must be deemed a withdrawal of the notice of disagreement and substantive appeal as to that issue. 38 C.F.R. § 20.204(c). Thus, the Board would no longer have jurisdiction over the issue, and any notice or development requested in this remand pertaining to only that that issue must end.

2. After the action directed in paragraph 1 is completed, as to any claims remaining on appeal request the Veteran to identify all records of VA and non-VA health care providers who have treated his skin or lung disability, or who treated him for prostate cancer. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies. 

(b) The records sought must include all potentially relevant records from Michael R. Towarnicky, MD, from August 2007 forward, and from Walter Ray Gammon, MD, and Hong Y. Chung, MD. Letters from each of these physicians were received in December 2009.

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

(d) Contact the Social Security Administration and obtain all records pertaining to any disability award granted to the Veteran. 

3. Because the Veteran's service treatment records and service personnel records have all been lost or destroyed, research that is sufficiently specific to establish the likelihood of radiation exposure of the Veteran during service is relevant; however, generalized information and non-specific references to Internet sites are not sufficient to establish whether the Veteran was exposed to ionizing radiation during active service. Thus, the Veteran and his representative must be invited by an RO/AMC letter to provide more specific research and information on this matter than was provided in a January 2012 Written Brief Presentation. See 38 U.S.C.A. 38 U.S.C.A. § 5103A(a)-(c).

4. Advise the Veteran that he may continue to provide any information or evidence he may have that he was exposed to radiation or asbestos during active service, or seek information from people he knew during active service that may have knowledge as to whether he was exposed to radiation or asbestos.

5. The RO/AMC must determine whether military records (including his location of service and military occupational specialty as indicated on his DD Form 214) demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed lung disease, with consideration of the latency and exposure information discussed in the body of this remand, above. M21-1, Part VI, 7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997). 

6. The Veteran's service treatment records and service personnel records have all been lost or destroyed. Contact all necessary sources to ascertain from the service department whether there is any further avenue by which the Veteran's level of radiation exposure during active service might be estimated. 

Although the service department entities to contact is left to the RO/AMC's discretion based on the information it receives, avenues in past cases involving claimed exposure to ionizing radiation at Sandia Air Force Base have included the Defense Threat Reduction Agency (DTRA), the Defense Nuclear Agency, the Army Dosimetry Center, and the Proponency Office for Preventative Medicine (POPM). See, e.g., Bell v. Shinseki, No. 09-1862, January 13, 2011, Slip Copy, 2011 WL 101698 (non-published and non-precedential Court of Appeals for Veterans Claims memorandum decision cited for persuasive value only) (affirming Board decision that denied service connection for radiogenic diseases based on claimed exposure to ionizing radiation at Sandia Air Force Base, in case where Veteran's service treatment records had been lost or destroyed). 

7. If information that could form the basis of an ionizing radiation dosage estimate is received, conduct any further development as required by 38 C.F.R. § 3.311.

8. Once all available medical records relevant to the Veteran's skin cancer have been received, arrange for a VA examination with an appropriate clinician. 

The purpose of the examination is to determine whether the Veteran's post-service skin cancer is due in whole or in part to sun exposure during active service. 

The following considerations will govern the examination:

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) The examiner must be referenced to the November 12, 2009, letter from Walter Ray Gammon, MD.

(c) The examiner must be referenced to the Veteran's DD Form 214, Report of Transfer or Discharge, which indicates that the Veteran was a senior security guard at Sandia Air Force Base.

(d) The examiner must be advised that all of the Veteran's service treatment records have been lost or destroyed, except for a July 1956 service discharge examination report.
   
(e) The examiner must take a complete history from the Veteran as to his sun exposure before, during and after service to include but not limited to the Veteran's duty as a military police officer, and any post-service sun exposure the Veteran may have sustained during his employment as a truck or dump truck driver ending in approximately 2003.

(f) If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must state this, with a fully reasoned explanation. 

(g) The examiner must provide an opinion as to whether the Veteran's current skin cancer is due in whole or in part to his sun exposure during active service. 

(h) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(i) The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles. THE EXAMINER MUST CONSIDER THE PRESENTLY DOCUMENTED COURSE OF THE DEVELOPMENT OF SKIN CANCER, TO INCLUDE BOTH THE REPORTED IN-SERVICE EXPOSURE; AND ANY POST-SERVICE EXPOSURE THE VETERAN MAY HAVE SUSTAINED WHILE WORKING AS A TRUCK/DUMP TRUCK DRIVER UP TO AND INCLUDING THE PERIOD OF 2003. 

9. Depending on the results of the RO/AMC's efforts to determine whether the Veteran was exposed to asbestos or radiation during service as directed above, the RO/AMC will determine whether the Veteran should be afforded a VA medical examination to ascertain if his current disorder is related to any documented in-service event; or to any post-service event including an approximately 50-year history of smoking two to three packs of cigarettes, (which ended approximate to the time he was diagnosed with chronic obstructive pulmonary disease). See McClendon v. Nicholson, 20 Vet.App. 79 (2006); Charles v. Principi, 16 Vet.App. 370 (2002)( (observing that under 38 U.S.C.A. 
§ 5103A(d)(2), VA must provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence [including statements of the claimant]; contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the [VA] to make a decision on the claim.")).  

10. Readjudicate the issues on appeal. If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).




These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



